       Case 2:20-cv-00166-DLR Document 47 Filed 12/04/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Daniel Declements,                                    No. CV-20-00166-PHX-DLR
10                    Plaintiff,                           ORDER
11   v.
12   Americana Holdings LLC, et al.,
13                    Defendants.
14
15
16          At issue is Americana Arizona LLC’s (“Americana Arizona”) motion to stay this

17   case pending the Supreme Court’s decision in Facebook, Inc. v. Duguid, No. 19-511 (Jan.
18   9, 2020) (“Facebook”), which concerns the definition of an automatic telephone dialing

19   system (“ATDS”) and likely will be issued sometime during the Supreme Court’s

20   upcoming term. (Docs. 38, 41, 42.) In determining whether to grant a stay, the Court
21   balances the (1) harm a stay would cause the non-moving party, (2) the harm the moving
22   party would suffer in the absence of a stay, and (3) interests of judicial economy. Lockyer

23   v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005). On balance, the three stay factors

24   favor a stay.1

25          First, a stay will not prejudice Plaintiff. Plaintiff’s suit is based on receipt of a single

26   message; he is no longer receiving automated texts and he seeks monetary damages, not
27          1
             Americana Arizona’s request for oral argument is denied because the issues are
     adequately briefed and oral argument will not help the Court resolve the motion. See Fed.
28   R. Civ. P. 78(b); LRCiv. 7.2(f); Lake at Las Vegas Investors Grp., Inc. v. Pac. Malibu
     Dev., 933 F.2d 724, 729 (9th Cir. 1991).
       Case 2:20-cv-00166-DLR Document 47 Filed 12/04/20 Page 2 of 3



 1   injunctive relief. Although a stay might delay the receipt of monetary damages should
 2   Plaintiff ultimately succeed in this litigation, such a delay does not constitute an irreparable
 3   injury. CMAX, Inc. v. Hall, 300 F.2d 265, 268-69 (9th Cir. 1962). The Court is also
 4   unpersuaded by Plaintiff’s contentions that a stay risks the loss of evidence. Plaintiff cites
 5   no evidence to support his concerns, Americana Arizona is aware of its preservation
 6   obligations, and Plaintiff may put third parties on notice to preserve evidence as well. See
 7   Canady v. Bridgecrest Acceptance Corp., No. CV-19-04738-PHX-DWL, 2020 WL
 8   5249263, at *4 (D. Ariz. Sept. 3, 2020) (explaining that the defendant’s awareness of its
 9   evidence- preservation obligations in conjunction with the fact that the stay would not be
10   indefinite “underscores that there is little risk of harm in instituting a stay”). Further, the
11   stay will be relatively brief. The Supreme Court is scheduled to hear oral argument in
12   Facebook next week—on December 8, 2020—and is likely to issue a decision before the
13   end of the upcoming term. Even in the absence of a stay, there is no guarantee that
14   Plaintiff’s claims would be resolved before the Supreme Court issues its decision.
15          Second, absent a stay, Americana Arizona will incur costs related to class
16   certification briefing, completing discovery, briefing dispositive motions, and potentially
17   preparing for trial, all while the Supreme Court considers an issue that could significantly
18   narrow or even eliminate this case.
19          Lastly, a stay will promote judicial efficiency. Particularly, the “Supreme Court’s
20   resolution of Facebook has the potential to significantly narrow the issues involved in this
21   case, including the scope of discovery as to [Plaintiff’s] ATDS allegations and the scope
22   of [Plaintiff’s] class-certification request.” Canady, 2020 WL 5249263, at *4. It is
23   apparent that Facebook will be relevant and potentially dispositive of Plaintiff’s claim,
24   which involves the use of a device that did not use a random or sequential number
25   generator. Staying this case at this juncture will also “avoid exhausting judicial resources
26   to decide [substantive motions] which may prove fruitless.” Id. Accordingly,
27          IT IS ORDERED that Defendant’s motion to stay (Doc. 38) is GRANTED. This
28   matter, including all remaining deadlines and hearings, is STAYED pending the Supreme


                                                  -2-
       Case 2:20-cv-00166-DLR Document 47 Filed 12/04/20 Page 3 of 3



 1   Court’s decision in Facebook, Inc. v. Duguid, No. 19-511 (Jan. 9, 2020). The parties shall
 2   jointly notify the Court in writing of the Supreme Court’s decision within five days of its
 3   issuance.
 4          IT IS FURTHER ORDERED that Plaintiff may move to lift the stay if the
 5   Supreme Court does not issue a decision by the end of the upcoming term.
 6          Dated this 4th day of December, 2020.
 7
 8
 9
10
                                                  Douglas L. Rayes
11                                                United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
